Citation Nr: 0114428	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-15 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to September 19, 
1997, for service connection for schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
April 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO granted entitlement to service connection 
for paranoid schizophrenia with assignment of a 100 percent 
evaluation effective from September 19, 1997.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in February 2001, a transcript 
of which has been associated with the claims file.

FINDINGS OF FACT

1.  The veteran did not appeal a May 1970 rating decision 
wherein the RO denied service connection for a nervous 
disorder or the July 1987 and February 1988 rating decisions 
wherein the RO declined to reopen the claim.

2.  The RO in January 1999 granted service connection for 
schizophrenia and a 100 percent rating effective September 
19, 1997.

3.  An application to reopen the claim for service connection 
for a nervous disorder was pending from March 17, 1996.

4.  The May 1970 rating decision wherein the RO denied 
service connection for a nervous disorder, and the July 1987 
and February 1988 rating decisions wherein the RO denied 
reopening  the claim were valid exercises of rating judgment; 
the decisions did not contain any kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  
CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for schizophrenia retroactive to March 17, 1996, 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); 38 C.F.R. §§ 3.105, 3.155, 3.157, 
3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO received the veteran's initial VA compensation 
application for a nervous disorder in April 1970.  The 
service medical records contained the specified treatment he 
mentioned on his application form.  The RO in May 1970 
considered these records when it denied service connection 
for schizophrenia as having preexisted service and not having 
been aggravated by service.  The RO issued notice to the 
veteran in May 1970.

The veteran in March 1985 sought to reopen his claim in a 
letter that referred to several periods of hospitalization 
after service.  The RO issued a letter in April 1985 advising 
him of the previous denial of the claim, and that he had to 
provide new and material evidence.  In June 1987 he submitted 
additional records.  The RO in February 1988 considered 
additional evidence when it declined to reopen the claim.  He 
disagreed, but he did not respond to the statement of the 
case issued in June 1988.  

The veteran's next pertinent communication was in a VA 
benefit application the RO received on March 17, 1996.  On 
the VA form he acknowledged having submitted a previous claim 
for VA compensation or pension and reported 
"depression/alcohol" was treated in service and thereafter.  

The RO obtained private hospital records from early in 1996 
that showed the diagnosis of alcohol dependence and noted 
depression previously.  University health center records from 
1972 showed an admission borderline character disorder and 
situational reaction.  In 1973 it was noted he had a 
psychiatric history but was not being followed for 
psychiatric problems.  Earlier, in May 1971, it was reported 
he had a "nervous breakdown" over anger with authorities in 
the military that did "not sound like a psychotic break".  

The RO in September 1996 issued a rating decision wherein it 
denied service connection for alcohol abuse.  The RO found no 
evidence that alcoholism was secondary to a service-connected 
disorder.  A copy of the decision was enclosed with the 
notice letter dated September 25, 1996.  

On September 19, 1997, the RO received the veteran's written 
statement that informed "I want to file a claim, and ask for 
a hearing on my benefits, service connected rating."  A RO 
letter in November 1997 asked him to clarify, for example, 
issues he wanted to discuss at the hearing, whether he was 
disagreeing with a certain issue and whether he had 
additional evidence to support a claim.

The veteran's written response received later in November 
1997 indicated he disagreed with the decision VA had made "a 
few months ago" and other the years.  He asserted, in 
essence, that he had been ill since his military service and 
that he had a "nervous breakdown" during his military 
service.  The RO letter to the veteran in January 1998 
explained the need for new and material evidence regarding 
service connection for schizophrenia.  In an April 1998 
statement to the RO he explained that he was requesting a 
hearing regarding the September 1996 rating decision and 
that, in essence, he had filed a timely notice of 
disagreement.

At an RO hearing in 1998 the veteran stated he was not aware 
of any psychiatric problems before he entered military 
service, and that he had received VA treatment since 1970 
(Transcript at 5, 7-8).  The RO asked for VA records since 
1970 and received records showing two hospitalizations in 
1980 for substance abuse and a reference in 1986 to 
alcoholism, anxiety and depression.  

The RO obtained a VA psychiatry examination in 1999.  The 
examiner reviewed the medical record and concluded the 
service medical records described a clear cut psychotic 
break, and that the record at that time contained practically 
nothing to support the finding of a psychosis preexisting 
military service.  The examiner referred to several 
statements the veteran had made in regard to recollections of 
manifestations reported in service and pertinent history.  

The RO in January 1999 granted service connection for 
schizophrenia based on incurrence in service and assigned a 
100 percent schedular rating effective September 19, 1997.  
The veteran disagreed with this effective date arguing for an 
effective date in May 1970, based on clear and unmistakable 
error (CUE).  He said that he had no psychiatric problems 
prior to service.  At a Board hearing in July 1999 on another 
issue, he said he thought that the effective date would go 
back to military service when he first became ill (Transcript 
(2-4).  His representative in February 2001 referred to the 
VA examiner's comments regarding service inception for 
schizophrenia as a basis to find CUE in the 1970 rating 
decision.  At a Board hearing in February 2001, the veteran 
again argued for an effective date in 1970 since he thought 
that the effective date would be when he became ill 
(Transcript at 2-3, 5).  He acknowledged that he did not 
appeal after the 1970 decision or after decisions in the 
1980's (Transcript at 4).


Criteria

Initially, the Board notes that the May 25, 1970 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
in 1970.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  A psychosis manifested to a compensable degree within 
a year after separation from service may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1153 
(West 1991); in accord 38 U.S.C.A. §§ 310, 312, 353 in effect 
in 1970.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1970.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice.  Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 U.S.C. 354(b))

(e) Prisoners of war. Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances attendant 
upon the individual veteran's confinement and the duration 
thereof will be associated with pertinent medical principles 
in determining whether disability 
manifested subsequent to service is etiologically related to 
the prisoner of war experience.  38 C.F.R. § 3.304 (1970).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306 
(1970).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  



A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a); in accord 38 C.F.R. 
§ 3.104(a) (1970).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1970).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1970).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1970).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1970).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1970).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1970).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1970).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1970).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.




Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.



(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation.  Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).





Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The Board notes that the 
review for an earlier effective date is in part based upon 
CUE.  Such a review is limited to evidence of record at the 
time of the challenged RO decision as applied to the then-
extant provisions of law with respect to the presumptions of 
sound condition and aggravation.  

Further, the Board believes there is no further duty to 
assist.  It appears that the veteran subsequently retained a 
service organization to represent him on the same date that 
the Board conducted a hearing at the RO.  Although it appears 
that the representative did not accompany the appellant, a 
written statement dated on the hearing date is of record.  
The representative's statement contained the essence of the 
CUE argument for an earlier effective date, a theory that the 
presiding Board Member explained to the veteran at the 
hearing (Transcript at 5).  At the beginning of the hearing, 
it was noted he was representing himself and that there had 
been a discussion of his expressed desire to state his case 
(Transcript at 2).

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  

In essence, the appellant argues that the RO in 1970 
committed CUE when it failed to grant service connection in 
accord with applicable law for a psychiatric disability 
having had before it service medical records.  The RO 
addressed CUE in the 1970 decision the context of the earlier 
effective date claim in the July 1999 statement of the case.  
The Board will not review the later rating determinations in 
detail since the veteran's focus is directed to the May 1970 
decision and not subsequent rating determinations.  

However, with regard to the 1987 and 1988 rating decisions, 
it is sufficient to note that the RO considered 
contemporaneous VA and private medical records showing 
substance abuse treatment.  Thus, based upon interpretation 
of the evidence that did not mention schizophrenia or 
disability linked to service, it was reasonable for the RO to 
decline to reopen the claim.  

Initially, the Board believes it is important to recognize 
what constitutes clear and unmistakable error and what does 
not.  CUE is a very specific and rare kind of error of fact 
or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

For example, changed diagnosis, failure to fulfill the duty 
to assist and a disagreement as to how the facts were weighed 
or evaluated are not examples of CUE.  Nor does CUE include 
the otherwise correct application of a statute or regulation 
where, subsequent to the RO decision, there has been a change 
in the interpretation of the statute or regulation.  "It must 
be remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determination and appeal rights as provided in the 
regulations in effect at that time.  The RO issued a letter 
in May 1970 that provided the essential elements of notice as 
contemplated in the regulations then in effect.  


The notice letter had a notice of appellate rights enclosed 
(VA Form 21-4107) that explained the steps necessary to begin 
the appeal process.  That element not having been completed, 
the 1970 decision became final.  There were no formal 
"reasons and bases" requirement placed on the RO at the 
initial notice stage or elsewhere in the extant regulatory 
framework.  

The Board finds that the record does not disclose any basis 
for rendering the 1970 decision nonfinal in the absence of 
CUE on account of grave procedural error, or to apply the 
doctrine of equitable tolling.  There are currently two 
statutorily authorized means to obtain reevaluation of a 
final VA benefit decision through CUE or submission of new 
and material evidence.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require 
that a "garden variety" breach of VA's duty to 
assist, in the development of a claim that is well 
grounded, be construed as tolling the finality of 
an underlying RO decision, but we also believe that 
it would be unwise for this Court to extend Hayre 
to encompass such a duty-to-assist violation.  At 
some point, there is a need for finality within the 
VA claims adjudication process; thus, the tolling 
of finality should be reserved for instances of 
"grave procedural error"--error that may deprive a 
claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand.  Nor does the Board need to 
discuss equitable tolling which is another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

The correct facts of record as they were known at the time of 
the RO's May 1970 decision revealed that during active duty 
the veteran manifested psychiatric symptoms that led to an 
extended hospitalization at two facilities.  He was found to 
have schizophrenic reaction that existed prior to military 
service.  The record showed the medical determination was 
that according to well-established medical principles and 
evidence of record the illness clearly had onset prior to 
military service.  It was determined that he did not undergo 
any unusual stress during military service that could be 
considered as aggravating the preexisting condition.  

The information from the service medical records was reviewed 
when VA decided the claim and this evidence provided the 
basis for the RO determination.  There was no other evidence 
referred to in the initial VA benefit application.   

The rationale for the May 1970 RO decision has been reported 
previously.  Clearly, the decision was supported by and 
consistent with the evidence then of record.  The military 
history was reviewed by the RO.  The rating decisions in 1987 
and 1988 were supported by the current record.  The RO 
reviewed evidence that was submitted and it does not appear 
that relevant evidence was brought to the RO's attention but 
not obtained.

The veteran's arguments regarding the 1970 rating action 
require some discussion of the current legal standard for VA 
adjudication of claims that turn on the presumption of 
soundness appears in Gahman v. West, 13 Vet. App. 148 (1999); 
Vanerson v. West, 12 Vet. App. 254 (1999) and Miller v. West, 
11 Vet. App. 345 (1998).  The applicable law and regulations 
in effect in 1970 are in accord with the current regulations 
that provide that VA must demonstrate through clear and 
unmistakable evidence that the veteran had a preexisting 
disability to rebut the presumption of soundness to which he 
is entitled.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Such evidence is undebatable evidence, that is, evidence that 
cannot be misinterpreted or misunderstood.  The determination 
requires that all evidence of record be considered.  
Vanerson, 12 Vet. App. at 258-59, 261.  
It has been established that recorded history from a claimant 
relied on by a medical board without contemporaneous clinical 
evidence, mention of a diagnosis or examination is not clear 
and unmistakable evidence to rebut the presumption of 
soundness.  Gahman, 13 Vet. App. at 150-51; Miller, 11 Vet. 
App. at 348.  The RO here appears to have relied on the 
medical evidence including pertinent history recorded during 
an extensive period of hospitalization and medical principles 
and reasonably interpreted it as establishing the presence of 
schizophrenia before service.  

In addition, the RO rating board could reasonably attach 
significance to the military medical board conclusion that 
did not find a disability incurred in or aggravated by 
service.  Also the veteran, in 1970, did not mention any more 
recent treatment.  

In essence there was probative evidence in the 
contemporaneous record against the claim that the veteran was 
psychiatrically sound when he entered service and no evidence 
of worsened disability linked to service.  See, for example, 
Gahman, 13 Vet. App. at 151; Vanerson, 12 Vet. App. at 261-62 
and Miller, 11 Vet. App. at 348.  The Board must point out 
that judicial precedent that does not result in a 
liberalizing change in a regulation will not allow for an 
effective date earlier than the date of receipt of the new 
claim.  VAOPGCPREC 9-94.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c).

The basis for the RO determination regarding aggravation is 
readily apparent from the record.  The RO could have 
reasonably concluded there was no aggravation in view of the 
medical evidence in service and no record of treatment after 
service. Thus the RO presumably based this conclusion in 
favor of preexisting disability that was not aggravated on a 
review of the entire record. 

The Board finds that the record did not provide undebatable 
evidence that a psychiatric disability was aggravated or 
permanently worsened in service when all the evidence is 
considered.  Nor did it undebatably establish such disability 
was incurred in service since there was competent medical 
evidence that did not link schizophrenia to any incident in 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999); 
Maxon v. West, 12 Vet. App. 453, 459-60 (1999).  

CUE requires a high standard of proof and the record did not 
compel a favorable determination without establishing an 
increase in disability or a disability incurred initially in 
service.  The record was not undebatable on this point.  
Clearly, the applicable law and regulations extant at the 
time of the 1970 RO decision were reasonably applied and it 
has not otherwise been shown.  The facts as they were known 
at the time were correct and it has not been shown otherwise.  
The RO considered all pertinent documentary evidence and it 
does not appear that a relevant document was overlooked, or 
that such evidence was brought to the RO's attention but not 
obtained.  




In summary, the facts as they were known to the RO in 1970 
lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, the 
Board must advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

The essence of the argument for CUE that is based in weight 
that was accorded various medical findings is essentially 
grounded in factual interpretation.  Essentially the same 
rationale applies to the 1987 and 1988 VA rating 
determinations.  Nor did the 1987 or 1988 rating action show 
evidence of any grave procedural error.

Overall, the Board finds that the criteria for CUE existing 
in the prior final RO decision of May 1970 or decisions in 
1987 or 1988 have not been met.  Disagreement with the way 
the evidence was evaluated is not a claim of CUE.  Therefore, 
the Board must find that the rating decision of May 1970 at 
issue was in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled service 
connection as claimed.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
See also Baldwin v. West, 13 Vet. App. 1 (1999). 

In the Board's opinion, however, there is evidence earlier 
than September 1997 in the claims folder pertinent to a 
reopened claim.  After the RO in 1988 reviewed the record and 
advised the veteran of the basis for the denial of his claim, 
he directed correspondence to the RO in March 1996 that 
identified more than substance abuse as being claimed, and he 
later in essence disagreed with the 1996 RO decision.  The RO 
then received additional evidence that led to a grant of 
service connection in 1999.  

In view of the evidence, the Board is able to find that the 
effective date for service connection should not coincide 
with the correspondence in September 1997 since it is not the 
pertinent date of claim for effective date purposes.  

It is noted that the RO accepted the veteran's correspondence 
in September 1997 as a reopened claim.  The claim was 
continuously prosecuted culminating with the favorable RO 
decision in January 1999.  The RO in essence relied on the 
benefit of the doubt rule and recent medical interpretation 
of earlier evidence to find in favor of the veteran on the 
question of service connection.  The record as noted 
previously does not support an effective date in 1970, but 
reasonably does allow for an earlier date than currently 
assigned.  

The VA benefit application received in March 1996 may 
reasonably be construed as a formal application to reopen the 
claim for schizophrenia to allow for an earlier effective 
date.  38 C.F.R. §§ 3.155, 3.157.  There is a reference at 
that time to military service and it appears to be the 
earliest pertinent evidence since 1988 directed to the matter 
at issue, and viewed with subsequent correspondence within a 
year following the 1996 rating decision, it obviously 
provides evidence of the intention to reopen the claim.  
Thereafter, VA medical reports not previously considered 
showed psychosis, the disability at issue, that was felt to 
have had its inception in service based upon VA medical 
review.  

The pertinent determination is when the application to reopen 
was received, and a formal claim appears from the record on 
March 17, 1996 to establish a pending claim at the time.  See 
VAOPGCPREC 12-95 and 38 C.F.R. § 3.160.  Consequently, the 
record does allow for an earlier effective date for VA 
compensation in this case based upon a liberal reading of the 
regulations and the stated intention that the regulations be 
construed to provide the maximum possible benefit.  There was 
a chain of communications or actions beginning on March 17, 
1996.  Therefore, the appropriate effective date for service 
connection is March 17, 1996, and compensation would be 
properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d).  


ORDER

Entitlement to an effective date for service connection for 
schizophrenia retroactive to March 17, 1996 is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

